PER CURIAM.
Appellants have filed a petition for a writ of certiorari asking this court to reverse the trial court’s denial of appellants’ motion to compel arbitration. That order is an appealable nonfinal order pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(v), as amended January 1, 1985. Accordingly, we treat the petition as an appeal, and we affirm the order of the trial court. See Bickerstaff v. Frazier, 232 So.2d 190 (Fla. 1st DCA 1970).
CAMPBELL, A.C.J., and SCHOON-OVER and LEHAN, JJ., concur.